Case 1:21-cv-00861-WMS-JJM Document 1-2 Filed 07/27/21 Page 1 of 7

 

 

EXHIBIT A

 

 
 

 

 

 

 

(FILED: GENESEE COUNTY CLER 91/29/2021 06:42 PM] INDEX NO. E688
NYSGEF DOC. NO. Ee T2T-cv-0Uusol- TS: JJ - (27/21, Reo Bdcer: 01/29/2¢
STATE OF NEW YORK

 

SUPREME COURT : COUNTY OF GENESEE

 

|| n/kfa WALMART, INC.

 

LISA HORN
16 Highland Park
Batavia, New York 14020,

Plaintiff, SUMMONS

Vv. Index No.:

WAL-MART STORES, INC.

clo CT Corporation System
28 Liberty Street
New York, New York 10005

WALMART, INC.

fikla WAL-MART STORES, INC.
clo CT Corporation System

28 Liberty Street

New York, New York 10005,

Defendants.

 

To the above-named Defendants:

YOU ARE HEREBY SUMMONED AND REQUIRED to serve upon the Plaintiffs attorney, at the
address stated below, a written Answer to the attached Complaint.

if this Summons is served upon you within the State of New York by personal service you must
respond within TWENTY (20) days after service, not counting the day of service. If this Summons is not
personally delivered to you within the State of New York you must respond within THIRTY (30) days after

service is completed, as provided by law.

If you do not respond to the attached Complaint within the applicable time limitation stated above a
Judgment will be entered against you, by default, for the relief demanded in the Complaint, without further

notice to you.

Rosenthal, Kooshoian & Lennon, LLP

ATTORNEYS AND COUNSELORS AT LAW /80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

 

1 of 6

98
21
 

 

 

 

(FILED: GENESEE COUNTY CLERK 01/29/2021 06:49 PM INDEX NO. 568898
~ eo ” - - 127121 eRe ORS QescEr : 01/29/2421

NYS(E@F DOC. NO.

This action is brought in the County of Genesee because of:

_X_ Plaintiffs residence, or place of business;
Defendant's residence;

__. Designation made by Plaintiffs.

DATED: Buffalo, New York
January 29, 2021

 

 

£77
Peter M. Kooshoian, Esq.
Rosenthal, Kooshoian & Lennon, LLP
Attorneys for Plaintiff
| 80 West Huron Street
Buffalo, New York 14202
(716) 854-1300

 

Rosenthal, Kooshoian & Lennon, LEP

ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

 

2 of 6

 

 
 

 

[FIL

 

 

 

NYS

 

ED: GENESEE COUNTY CLERK 01/2 2021 06:49 PM
RF DOC. Ree TETPOV-OOSSL VISA - (27/21, pR BORG Qdcer: 01/29/2421

STATE OF NEW YORK
SUPREME COURT : COUNTY OF GENESEE

 

LISA HORN,
Plaintiff, COMPLAINT

V. Index No.:

WAL-MART STORES, INC.
n/kia WALMART, INC. and
WALMART, INC.

fikia WAL-MART STORES, INC.,

Defendants.

 

The Plaintiff, LISA HORN, by and through her attorneys, Rosenthal, Kooshoian & Lennon, LLP for
her causes of action against the Defendants, WAL-MART STORES, Inc. n/k/a WALMART, INC. and
WALMART, INC. f/k/a WAL-MART STORES, INC., herein states the following:

1. At all herein mentioned, the Plaintiff, LISA HORN, was and is a resident of the County of
Genesee and State of New York.

2. Upon information and belief, the Defendant, WAL-MART STORES, INC. n/k/a WALMART,
INC., was and still is a duly formed and organized foreign corporation existing under and by virtue of the
laws of the State of Delaware and at all times herein relevant was authorized to do business in the State of
New York.

3. Upon information and belief, at all times herein mentioned, the Defendant, WAL-MART
STORES, INC. n/k/a WALMART, INC., regularly solicits business within the State of New York and does

engage in a consistent course of conduct of marketing, distributing and selling goods for its own profit within

Rosenthal, Kooshoian & Lennon, LLP

ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

 

3 of 6

 

INDEX NO. H68898
 

 

(FIL

 

 

 

NYS¢

ED: GENESEE COUNTY CLERK 01/2 2021 06:49 PM
EF DOC. Ree TETPOV-OOSSL VISA - (27/21, pee Amp Bscer: 01/29/2

and to the State of New York along with many other states within the United States and derives substantial

revenue from its services rendered in the State of New York.

4. Upon information and belief, at all times herein mentioned, the Defendant, WAL-MART
STORES, INC. n/k/a WALMART, INC., is the owner of property located at 4133 Veterans Memorial Drive in

the Town of Batavia, County of Genesee and State of New York.

5. At all times herein mentioned, the Defendant, WAL-MART STORES, INC. n/k/a WALMART,
INC., occupied, managed, possessed, maintained and controlled the property and premises located at

4133 Veterans Memorial Drive, Batavia, New York in the County of Genesee.
6. Upon information and belief, at all times herein mentioned, the Defendant, WALMART, INC.
fin‘a WALMART STORES, INC., was and still is a duly formed and organized foreign corporation existing

under and by virtue of the laws of the State of Delaware and at all times herein relevant was authorized to

do business in the State of New York.

7. Upon information and belief, at all times herein mentioned, the Defendant, WALMART, INC.
finfa WAL-MART STORES, INC., regularly solicits business within the State of New York and does engage
in a consistent course of conduct of marketing, distributing and selling goods for its own profit to the State

of New York along with many other states within the United States and derives substantial revenue from its

services rendered in the State of New York.

8. Upon information and belief, at all times herein mentioned, the Defendant, WALMART, INC.
fin‘a WAL-MART STORES, INC., owns the property located at 4133 Veterans Memorial Drive in the Town

of Batavia, County of Genesee and State of New York.

9. Upon information and belief, at all times herein mentioned, the Defendant, WALMART, INC.

fin‘a WAL-MART STORES, INC., occupied, managed, possessed, maintained and controlled the property

Rosenthal, Kooshoian & Lennon, LLP

ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK. 14202 / (716) 854-1300

INDEX NO. H68898

b21

 

4 of 6

 

 
 

INDEX NO. H68898

(FILED: GENESEE COUNTY CLERK 01/29/2021 06:49 PM
NYS¢EF DOC. NO.~ eae ~ ~ ~ 127/21, -ReORS QbeScur: 01/29/2021

 

 

 

 

and premises located at 4133 Veterans Memorial Drive in the Town of Batavia, County of Genesee and

State of New York.
10. That at all times herein mentioned, the Defendants, WAL-MART STORES, Inc. n/k/a

WALMART, INC. and WALMART, INC. f/k/a WAL-MART STORES, INC., by and through their agents,
servants and/or employees operated, maintained, managed, possessed and controlled the premises and
property located at 4133 Veterans Memorial Drive in the Town of Batavia, County of Genesee and State of
New York and derived revenue and income from the operation of their business at that location.

11.‘ That at all times herein mentioned, the Defendants, WAL-MART STORES, Inc. n/k/a
WALMART, INC. and WALMART, INC. f/k/a WAL-MART STORES, INC., through their agents, servants
and/or employees had a duty to maintain the aforementioned premises in a safe manner and condition for
use by the general public and invitees including the Plaintiff, LISA HORN.

12. Upon information and belief, at all times herein mentioned, the Defendants, WAL-MART
STORES, Inc. n/k/a WALMART, INC. and WALMART, INC. f/k/a WAL-MART STORES, INC., through their
agents, servants, employees, contractors, property management and other maintenance personnel were
responsible for properly constructing, inspecting and maintaining the premises and property in a reasonably
safe condition.

13. | That on or about the 18" day of March, 2018, at approximately 4:00 p.m., the Plaintiff, LISA
HORN, was lawfully and properly on the Defendants’ store property when a freezer door fell and struck her
causing serious personal injuries. |

14. That the Defendants, WAL-MART STORES, Inc. n/k/a WALMART, INC. and WALMART,
INC. f/k/a WAL-MART STORES, INC., by and through their agents, servants, managers, contractors and/or
employees were negligent, careless and/or reckless through their acts or their omissions to act in the

construction, inspection, maintenance, control and/or care of the premises located at 4133 Veterans

Rosenthal, Kooshoian & Lennon, LLP

ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

 

5 of 6

 

 
INDEX NO. E688

 

(FIL

 

 

 

NYSC

 

 

 

iD: GENESEE COUNTY CLERK 01/2 2021 06:49 PM
F DOC. Ree TETPOV-OOSSL VISA - (27/21, Re ORD Bscer: 01/29/20

Memorial Drive in the Town of Batavia, County of Genesee and State of New York and negligently,
carelessly and/or recklessly created a dangerous condition and/or permitted a dangerous condition to exist.

15. That as a result of the negligence, carelessness and/or recklessness of the Defendants,
WAL-MART STORES, Inc. n/k/fa WALMART, INC. and WALMART, INC. f/k/a WAL-MART STORES, INC.,
by and through their agents, servants, contractors and/or employees, the Plaintiff, LISA HORN, sustained
serious permanent and personal injuries, conscious pain and suffering, loss of enjoyment of life, incurred
medical and hospital expenses, loss of income, and continues to sustain damages into the future.

16. That this action falls within one or more of the exemptions or exclusions to Article 16 of the
CPLR under CPLR §1602.

WHEREFORE, the Plaintiff, LISA HORN, demands judgment against the Defendants, WALMART
STORES, Inc. n/k/a WAL-MART, INC. and WALMART, INC. f/k/a WAL-MART STORES, INC., in an
amount which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction in
this action together with interest from the date of the verdict rendered herein.

DATED: Buffalo, New York

January 29, 2021 L -
fo LE 7 ee

Peter M. Kooshoian, Esq.

Rosenthal, Kooshoian & Lennon, LLP
Attorneys for Plaintiff

80 West Huron Street

Buffalo, New York 14202

(716) 854-1300

Rosenthal, Kooshoian & Lennon, LLP

ATTORNEYS AND COUNSELORS AT LAW / 80 WEST HURON STREET / BUFFALO, NEW YORK 14202 / (716) 854-1300

98
21

 

6 of 6
